NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

KARLA LORRAINE WOOTEN,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-1077
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 26, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Vivian T. Corvo,
Judge.

Karla Lorraine Wooten, pro se.


PER CURIAM.

             Affirmed. See Carbajal v. State, 75 So. 3d 258 (Fla. 2011); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d

DCA 2009); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA 2004); Brown v. State,

827 So. 2d 1054 (Fla. 2d DCA 2002); Rowe v. State, 777 So. 2d 1088 (Fla. 2d DCA

2001); Smith v. State, 120 So. 3d 155 (Fla. 4th DCA 2013); Johnson v. Office of State

Attorney, 987 So. 2d 206 (Fla. 5th DCA 2008); Francois v. State, 934 So. 2d 536 (Fla.

3d DCA 2006); Lee v. State, 847 So. 2d 1142 (Fla. 3d DCA 2003).



SILBERMAN, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.